Fourth Court of Appeals
                                     San Antonio, Texas
                                          November 23, 2020

                                         No. 04-20-00495-CV

                                   IN RE Alicia P. WILLEFORD

                                   Original Mandamus Proceeding 1
Proceeding
Sitting: Rebeca C. Martinez, Justice
         Patricia O. Alvarez, Justice
         Irene Rios, Justice

       Real party in interest, Jimmy Willeford’s response was originally due on October 22,
2020. One extension of time has been granted to November 12, 2020. On November 20, 2020,
Willeford filed a motion requesting a twenty-one day-extension to file a response.

      The motion is GRANTED and the response is due no later than December 11, 2020.
Counsel for Mr. Willeford is cautioned that further delays in filing the response are disfavored.

        It is so ORDERED on November 23, 2020.

                                                                         PER CURIAM

        ATTESTED TO: _____________________________
                     Michael A. Cruz,
                     Clerk of Court




1
  This proceeding arises out of Cause No. 2018-CI-11792, styled in the Matter of the Marriage of Alicia P.
Willeford and Jimmy D. Willeford, pending in the 408th Judicial District Court, Bexar County, Texas. The
Honorable Richard Price issued the order at issue in this original proceeding.